QUESTIONS: 1. Can a Special Judge campaign for his/her boss, i.e., the District Judge?
2. Can a Special Judge assist or be involved in fundraising for a District Judge?
3. Can a Court Reporter for a Special Judge campaign for a District Judge?
4. Can employees of a District Judge campaign for the Judge?
WE ANSWER: 1. No
2. No.
3. Yes, with reservations.
4. Yes, with reservations.
Canon 5: “A Judge or Judicial Candidate Should Refrain From Inappropriate Political Activity
A. All Judges and Candidates.
(1) Except as authorized herein a judge or a candidate for election or appointment to judicial office should not ...
(b) publicly endorse or publicly oppose another candidate for public office;
(e) make speeches on behalf of a political organization or candidate or publicly endorse a candidate for public office; or
(d) solicit funds for, or pay an assessment to or make a contribution to a political organization or candidate,
Canon 5A(3): “A candidate for judicial office:
(a) ...
(b) should prohibit employees and officials who serve at the pleasure of the candidate, and should discourage other employees and officials subject to the candidate’s direction and control from doing on the candidate’s behalf, what the candidate is prohibited from doing under the Sections of this Canon;”
DISCUSSION:
The provisions of the Code of Judicial Conduct specifically provide that a special judge is a judge within the meaning of the Code and subject to its provisions. Canon 5A(l)(b)(c)(d) clearly prohibit a judge from endorsing, campaigning for, or being involved in fundraising activities on behalf of another judge.
A court reporter assigned to a special judge does not serve that judge at will, the special judge has neither the authority to hire or terminate a court reporter, that authority being vested in the district judge or judge of the district. That court reporter under the canon, may engage in any political activity in which the judge may engage, but is likewise restricted from those political activities of which the judge is prohibited. The same rule applies to any other employee of the judge.
/s/ Robert L. Bailey, Chairman
/s/ Robert D. Simms, Vice Chairman
/s/ Milton C. Craig, Secretary